Citation Nr: 0613852	
Decision Date: 05/12/06    Archive Date: 05/25/06

DOCKET NO.  02-11 553	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen the claim of entitlement to service connection for a 
low back disorder, to include as secondary to service-
connected patellofemoral pain syndrome of the knees.

2.  Whether new and material evidence has been received to 
reopen the claim of entitlement to service connection for a 
right hand and wrist disorder.

3.  Entitlement to an initial compensable disability rating 
for hypertension.


REPRESENTATION

Veteran represented by:	The American Legion



ATTORNEY FOR THE BOARD

J.W. Kim, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1979 to June 
1986.

These matters come before the Board of Veterans' Appeals 
(Board) on appeal of rating decisions by a Department of 
Veterans Affairs (VA) Regional Office (RO).  

In a May 2002 rating decision, the RO determined that new and 
material evidence had not been submitted to reopen the 
previously denied claim of entitlement to service connection 
for a low back disorder.  The veteran timely perfected an 
appeal of this determination to the Board.  

In a January 2005 rating decision, the RO granted service 
connection for hypertension and assigned a zero percent 
(noncompensable) rating effective November 7, 2003.  The 
veteran timely perfected an appeal of the initial rating.

In an August 2005 rating decision, the RO determined that new 
and material evidence had not been submitted to reopen the 
previously denied claim of entitlement to service connection 
for a right hand and wrist disorder.  The veteran timely 
perfected an appeal of this determination.

Lastly, in an August 2002 VA Form 9, the veteran requested a 
hearing before a member of the Board at the RO.  In a July 
2003 correspondence, he indicated that he wished to waive his 
right to an in-person hearing and desired a videoconference 
hearing at the RO.  Then, in a September 2005 VA Form 9, he 
indicated that he did not want a Board hearing.  An October 
2005 report of contact reflects that the veteran did not want 
any kind of hearing, to include a Board hearing in 
Washington, DC, or at the RO, a videoconference Board 
hearing, or a hearing at the RO before a decision review 
officer.  The veteran has not since requested a Board 
hearing.  Thus, his request for a hearing before a member of 
the Board is considered withdrawn.  See 38 C.F.R. § 20.704 
(2005).  

On another matter, in a September 2005 VA Form 9, the veteran 
expressed disagreement with the issue of hearing loss.  The 
Board notes that the veteran was denied service connection 
for this disorder in a November 1986 rating decision.  That 
decision is final, so the Board views the veteran's 
disagreement as a claim to reopen the previously denied claim 
of entitlement to service connection for hearing loss.  The 
issue is referred to the RO for appropriate action.

The issue of service connection for a low back disorder, to 
include as secondary to service-connected patellofemoral pain 
syndrome of the knees, is addressed in the REMAND portion of 
the decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The November 1986 rating decision, which denied service 
connection for a low back disorder and a right hand and wrist 
disorder, is final.

2.  The evidence received since the November 1986 rating 
decision includes evidence which was not previously 
considered and which bears directly and substantially on the 
specific matter of whether the veteran has a low back 
disorder that is related to his service-connected bilateral 
knee disorder, and; when considered alone or together with 
all of the evidence of record, it has significant effect upon 
the facts previously considered.

3.  The evidence received since the November 1986 rating 
decision is cumulative and does not relate to an 
unestablished fact necessary to substantiate the claim of 
entitlement to service connection for a right hand and wrist 
disorder.

4.  Since November 7, 2003, the veteran's hypertension has 
been manifested by diastolic pressure predominantly less than 
100, systolic pressure predominantly less than 160, and a 
requirement of continuous medication for control of 
hypertension but without a history of diastolic blood 
pressure predominantly 100 or more.


CONCLUSIONS OF LAW

1.  The evidence received since the RO denied the claim of 
entitlement to service connection for a low back disorder in 
November 1986 is new and material, and the claim is reopened.  
38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.104(a) 
(2005); 38 C.F.R. § 3.156(a) (2001).  

2.  The evidence received since the RO denied the claim of 
entitlement to service connection for a right hand and wrist 
disorder in November 1986 is not new and material, and thus 
the claim is not reopened.  38 U.S.C.A. §§ 5108, 7105 (West 
2002); 38 C.F.R. §§ 3.104(a), 3.156(a) (2005).

3.  The criteria for a compensable disability rating for 
hypertension have not been met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.104, Diagnostic Code 
7101 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in his or her 
possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).

With respect to the claim for a higher initial rating for 
hypertension, the veteran was not provided a proper VCAA 
notice prior to the initial AOJ decision.  In an analogous 
case, the United States Court of Appeals for Veterans Claims 
(Court) acknowledged that where the § 5103(a) notice was not 
mandated at the time of the initial AOJ decision, the AOJ did 
not err in not providing such notice.  Rather, the veteran 
has the right to content complying notice and proper 
subsequent VA process.  Pelegrini, supra at 120.  

After review, the Board finds that any defect with respect to 
the timing of the VCAA notice requirement was harmless error.  
Although proper notice was provided to the veteran after the 
initial AOJ adjudication, the veteran has not been prejudiced 
thereby.  The content of a September 2005 letter essentially 
complied with the requirements of 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b) regarding VA's duty to notify.  The 
letter informed the veteran of the information and evidence 
required to substantiate a claim for a higher rating, and of 
his and VA's respective duties for obtaining evidence.  The 
letter also asked the veteran to send any evidence in his 
possession that pertains to his claim.  

With respect to the claim to reopen the previously denied 
claim of entitlement to service connection for a right hand 
and wrist disorder, the record reflects that VA has complied 
with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b).  In an April 2005 letter, issued prior to the 
initial AOJ decision, VA informed the veteran of the 
information and evidence required to reopen a claim.  In 
addition, the letter informed the veteran of the reason for 
the prior denial and of the information and evidence required 
to substantiate a claim for service connection.  See Kent v. 
Nicholson, No. 04-181 (U.S. Vet. App. March 31, 2006).  The 
letter also informed the veteran of his and VA's respective 
duties for obtaining evidence and asked him to send any 
evidence in his possession that pertains to his claim.  Any 
failure to comply with the requirements of Kent, supra, with 
the respect to the claim to reopen the previously denied 
claim of service connection for a back disorder constitutes 
harmless error as this claim has been reopened below.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993).      

In addition, VA provided the veteran with a copy of the 
appealed January 2001 and August 2005 rating decisions, 
September and October 2005 statements of the case (SOC), and 
October 2005 and January 2006 supplemental statements of the 
case (SSOC).  These documents provided notice of the law and 
governing regulations, as well as the reasons for the 
determinations made regarding his claims.  By way of these 
documents, he was also specifically informed of the 
information and evidence previously provided to VA or 
obtained by VA on his behalf.  

Furthermore, the record reflects that VA has made reasonable 
efforts to obtain relevant records adequately identified by 
the veteran.  Specifically, the information and evidence that 
have been associated with the claims file consist of his 
service medical records, VA and private medical records, VA 
examination reports, records from the Social Security 
Administration, and statements made by and on behalf of the 
veteran in support of his claims.  Furthermore, in a November 
2005 statement, the veteran stated that he has no further 
evidence to submit in support of his claim for benefits.  
Thus, the Board finds that there are no outstanding records 
relevant to this appeal.

Not only has the veteran been provided with every opportunity 
to submit evidence and argument in support of his claims and 
to respond to VA notices, but the actions taken by VA have 
essentially cured the error in the timing of notice with 
respect to the claim for a higher initial rating for 
hypertension.  Furthermore, the Board finds that the purpose 
behind the notice requirement has been satisfied because the 
veteran has been afforded a meaningful opportunity to 
participate effectively in the processing of his claims.  For 
these reasons, it is not prejudicial to the veteran for the 
Board to proceed to finally decide this appeal.  See Bernard 
v. Brown, 4 Vet. App. 384, 394 (1993).  

Lastly, in the consolidated appeal of Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), the Court held that the 
VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) apply to all five elements of a service 
connection claim, including the disability rating and 
effective date of an award.  In the present appeal, the 
veteran was not notified of the evidence required for the 
assignment of a disability rating or an effective date.  For 
the reasons described below, the claims to reopen the 
previously denied claim for service connection for a right 
hand and wrist disorder and for a higher initial rating for 
hypertension are being denied and neither a disability rating 
nor a new/additional effective date will be assigned.  As 
such, there is no prejudice to the veteran with respect to 
any notice deficiencies related to these issues.  With 
respect to the claim to reopen the previously denied claim of 
service connection for a back disorder, the claim has been 
reopened and is further addressed in the remand portion of 
this decision.  See Bernard, supra; Sutton v. Brown, 9 Vet. 
App. 553 (1996); see also 38 C.F.R. § 20.1102 (2005) 
(harmless error).  

II.  New and Material Evidence

VA must review all of the evidence submitted since the last 
final rating decision in order to determine whether the claim 
may be reopened.  See Hickson v. West, 12 Vet. App. 247, 251 
(1999).  

For purposes of determining whether new and material evidence 
has been received to reopen a finally adjudicated claim, the 
recently submitted evidence will be presumed credible.  See 
Kutscherousky v. West, 12 Vet. App. 369, 371 (1999) (per 
curiam) (holding that the "presumption of credibility" 
doctrine, as articulated in Evans v. Brown, 9 Vet. App. 273 
(1996), was not altered by the ruling in Hodge v. West, 155 
F.3d 1356 (Fed. Cir. 1998), and continues to be binding 
precedent).  

Low Back Disorder

The VCAA and its implementing regulations are "potentially 
applicable to claims pending on the date of the VCAA's 
enactment."  See Holiday v. Principi, 14 Vet. App. 280, 290 
(2001); 66 Fed. Reg. 45,620 (August 29, 2001).  Notably, 
however, the regulations create an exception to the 
applicability rule with respect to VA assistance in cases of 
claims to reopen a finally decided claim.  66 Fed. Reg. 
45,620 (Aug. 29, 2001).  In effect, this exception applies to 
any claim to reopen a finally adjudicated claim received on 
or after August 29, 2001.  Id.  

In addition, the amended regulatory provisions of 38 C.F.R. 
§ 3.156(a) redefine the term "material evidence" and 
incorporate an evidentiary prerequisite of establishing "a 
reasonable possibility of substantiating the claim" for the 
purpose of reopening a claim.  66 Fed. Reg. 45,620 (Aug. 29, 
2001).  The Secretary specifically provided that the 
amendment to section 3.156(a) would be applicable to any 
claim to reopen a finally decided claim received on or after 
August 29, 2001, thereby creating another exception to the 
applicability rule.  Id.  

As the veteran's request to reopen his claim was received 
prior to August 29, 2001, the implementing and amended 
regulations do not apply for the purpose of determining 
whether the veteran in this case has submitted new and 
material evidence sufficient to reopen his claim.  Id.; cf. 
Karnas v. Derwinski.  

In a November 1986 rating decision, the RO denied service 
connection for a low back disorder.  The veteran was notified 
of the decision later that month, but he did not appeal.  
Thus, the November 1986 rating decision is final.  See 38 
U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 3.104(a) (2005).  
Therefore, new and material evidence is needed to reopen the 
claim.  See 38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§ 3.156(a) (2001) (effective prior to August 29, 2001); 
Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  Thus, VA 
must review all of the evidence submitted since the November 
1986 rating decision in order to determine whether the claim 
may be reopened.  See Hickson, supra.  

The evidence of record at that time contained a January 1980 
entry in the service medical records showing complaints of 
low back pain for a month and a diagnosis of questionable 
strain.  The separation examination report reflects no 
complaints of recurrent back pain and a normal evaluation of 
the spine.  Post service, an October 1986 VA examination 
report notes the in-service complaints of low back pain and 
reflects pain on range of motion testing, but provides no 
diagnosis of a low back disorder.  Thus, the evidence needed 
to reopen this claim is evidence that tends to show that the 
veteran has a current low back disorder that is related to 
service.

New and material evidence means evidence not previously 
submitted to agency decisionmakers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (2001).  

The pertinent evidence received since the November 1986 
rating decision consists of VA and private medical records, a 
November 1999 VA examination report, and statements made by 
the veteran in support of his claim.  The medical records 
contain diagnoses of lumbago and degenerative disc disease of 
the lumbar spine.  The November 1999 VA examination report 
reflects the veteran's report that his low back pains have 
been bothering him more in the past year and a half due to 
not being able to use his knees as much and depending more on 
his back.  The veteran's statements reflect his contentions 
that his low back disorder is due to or aggravated by his 
service-connected patellofemoral pain syndrome of the knees.  

The above evidence is new and material because it shows that 
the veteran currently has a low back disorder and suggests 
that it may be related to his service-connected 
patellofemoral pain syndrome of the knees.  It is not merely 
cumulative of earlier information and evidence because the 
evidence on file at the time of the earlier RO decision did 
not contain a diagnosis or indicate that the low back 
disorder may be related to a service-connected disorder.  
Thus, this evidence is new and material as contemplated by 
38 C.F.R. § 3.156(a) and provides a basis to reopen his claim 
for service connection for a low back disorder.  38 U.S.C.A. 
§ 5108.

The Board finds that the veteran is not prejudiced by its 
consideration of the matter of whether new and material 
evidence has been received to reopen the previously denied 
claim for service connection for a low back disorder because 
the outcome of this particular matter represents a favorable 
action by the Board.  See Bernard, supra; Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991); Kent, supra.

Right Hand and Wrist Disorder

As the veteran's request to reopen this claim was received 
after August 29, 2001, the implementing and amended 
regulations do apply for the purpose of determining whether 
the veteran in this case has submitted new and material 
evidence sufficient to reopen his claim.  See 66 Fed. Reg. 
45,620.  

In a November 1986 rating decision, the RO denied service 
connection for a right hand and wrist disorder.  As noted 
above, this decision is final.  See 38 U.S.C.A. § 7105; 38 
C.F.R. § 3.104(a).  Therefore, new and material evidence is 
needed to reopen the claim.  See 38 U.S.C.A. § 5108; 
38 C.F.R. § 3.156(a) (2005).  Thus, VA must review all of the 
evidence submitted since the November 1986 rating decision in 
order to determine whether the claim may be reopened.  See 
Hickson, supra.  

The evidence of record at that time contained no evidence of 
an injury to the right hand or wrist in service.  Post 
service, an October 1986 VA examination report reflects 
complaints of wrist pain and a finding of decreased grip 
strength, but provides no diagnosis of a right hand or wrist 
disorder.  Thus, the evidence needed to reopen this claim is 
evidence that tends to show that the veteran has a current 
right hand or wrist disorder that is related to service.

New evidence means existing evidence not previously submitted 
to agency decisionmakers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a) (2005).

The evidence received since the November 1986 rating decision 
consists of VA and private medical records, VA examination 
reports, Social Security Administration records, and 
statements made by the veteran in support of his claim.  

After review, the Board finds that, although new, the 
received evidence is not material.  In this regard, the 
evidence does not tend to show that the veteran has a right 
hand or wrist disorder that is related to service.  The 
evidence does not even show that he has a current right hand 
or wrist disorder.  

Thus, the evidence, by itself or when considered in 
conjunction with the evidence previously of record, does not 
relate to an unestablished fact needed to substantiate his 
claim.  Moreover, the evidence does not raise a reasonable 
possibility of substantiating his claim.  Therefore, the 
Board must find that new and material evidence has not been 
received to reopen the claim of entitlement to service 
connection for a right hand and wrist disorder.

III.  Initial Rating

Disability evaluations are determined by applying the 
criteria set forth in the VA Schedule for Rating Disabilities 
(Rating Schedule), which is based on average impairment in 
earning capacity.  See 38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R. § 4.1 (2005).  When a question arises as to which of 
two ratings apply under a particular diagnostic code, the 
higher evaluation is assigned if the disability more closely 
approximates the criteria for the higher rating; otherwise, 
the lower rating is assigned.  38 C.F.R. § 4.7 (2005).  Where 
the Rating Schedule does not provide for a noncompensable 
evaluation for a particular disability, such an evaluation 
will be assigned when the requirements for a compensable 
evaluation are not met.  38 C.F.R. § 4.31 (2005).  

The veteran's entire history is reviewed when making 
disability evaluations.   See 38 C.F.R. § 4.1; Schafrath v. 
Derwinski, 1 Vet. App. 589, 592 (1995).  After careful 
consideration of the evidence, any reasonable doubt remaining 
is resolved in favor of the veteran.  38 C.F.R. § 4.3 (2005).  

The Board notes that this is an initial rating case, and 
consideration will be given to "staged ratings" since 
service connection was made effective (i.e., different 
percentage ratings for different periods of time).  Fenderson 
v. West, 12 Vet. App. 119 (1999).  

The veteran's hypertension has been evaluated as zero percent 
disabling under Diagnostic Code 7101.

Under Diagnostic Code 7101, the following evaluation are 
assignable for hypertensive vascular disease (hypertension 
and isolated systolic hypertension): 

60 percent when diastolic pressure is predominantly 130 or 
more;  
40 percent when diastolic pressure is predominantly 120 or 
more; 
20 percent when diastolic pressure is predominantly 110 or 
more, or systolic pressure is predominantly 200 or more; and
10 percent when diastolic pressure is predominantly 100 or 
more, or when continuous medication is shown necessary for 
control of hypertension with a history of diastolic blood 
pressure predominantly 100 or more, or when systolic pressure 
is predominantly 160 or more.

After review, the Board finds that the preponderance of the 
evidence is against an initial compensable disability rating 
for the veteran's hypertension.  In this regard, of the 
numerous readings of record since November 7, 2003, the 
veteran's systolic pressure has been predominantly less than 
160 and his diastolic pressure has been predominantly less 
than 100.  Indeed, the record contains only two systolic 
pressures over 160, a February 2004 private treatment note 
showing a reading of 172/90 and a June 2004 VA treatment note 
showing a reading of 162/96.  Thus, the veteran's disability 
does not meet the pressure requirements for a 10 percent 
rating.  

In addition, the record does not reflect a history of 
diastolic pressure predominantly 100 or more.  Indeed, prior 
to November 7, 2003, the veteran's diastolic pressure has 
predominantly been less than 100.  Thus, although the veteran 
is on continuous medication for control of his hypertension, 
his disability does not meet the criteria for a 10 percent 
disability rating.

The Board has also considered other potentially applicable 
diagnostic codes that provide for assignment of higher 
evaluations for the veteran's hypertension.  After review, 
however, the Board observes that no other diagnostic code 
provides for a higher rating.  

Furthermore, the Board has considered whether the veteran's 
disability presents an exceptional or unusual disability 
picture as to render impractical the application of the 
regular schedular standards such that referral to the 
appropriate officials for consideration of extra-schedular 
ratings is warranted.  See 38 C.F.R. § 3.321(b)(1) (2005); 
Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  In this 
regard, the Board notes that the veteran's disability has not 
been shown objectively to interfere markedly with employment 
(i.e., beyond that contemplated in the assigned ratings), to 
warrant frequent periods of hospitalization, or to otherwise 
render impractical the application of the regular schedular 
standards.  Therefore, the Board finds that the criteria for 
submission for consideration of extra-schedular ratings 
pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  
Accordingly, 38 C.F.R. § 3.321(b)(1) does not provide an 
additional basis for a disability rating in excess of zero 
percent for the veteran's disability.

The Board notes that there appears to be no identifiable 
period of time since the effective date of service connection 
during which the veteran's disability was more than zero 
percent disabling.  Thus, "staged ratings" are inapplicable 
to this case.


ORDER

New and material evidence having been received, the claim of 
entitlement to service connection for a low back disorder is 
reopened, and to this extent the appeal is granted.

New and material evidence not having been received to reopen 
the claim of entitlement to service connection for a right 
hand and wrist disorder, the appeal is denied.

An initial compensable disability rating for hypertension is 
denied.


REMAND

Having reopened the veteran's claim of entitlement to service 
connection for a low back disorder, the Board may consider 
the merits of that claim only after ensuring that the veteran 
has received the notice and assistance contemplated by the 
VCAA and its implementing regulations.  38 U.S.C.A. §§ 5103, 
5103A (West 2002); 38 C.F.R. § 3.159 (2005).  

Initially, based on the veteran's contentions, the Board will 
recharacterize the issue as entitlement to service connection 
for a low back disorder, to include as secondary to service-
connected patellofemoral pain syndrome of the knees.  

After review, the Board finds that a medical opinion is 
needed prior to adjudicating this claim, particularly as it 
involves a new theory of entitlement, secondary service 
connection.  Thus, the RO should schedule the veteran for a 
VA examination to determine the etiology of the veteran's 
current low back disorder.

In addition, in the consolidated appeal of Dingess/Hartman v. 
Nicholson, the Court held that the VCAA notice requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to 
all five elements of a service connection claim, including 
the disability rating and effective date of an award.  

In the present appeal, the veteran was not provided with 
notice of the type of evidence necessary to establish a 
disability rating or an effective date for the claim on 
appeal.  As these questions are currently involved, this case 
must be remanded for proper notice under 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) that informs the veteran 
that a disability rating and effective date for the award of 
benefits are assigned when service connection is granted, and 
also includes an explanation of the type of evidence needed 
to establish a disability rating and effective date.

The action identified herein is consistent with the duties 
imposed by the VCAA.  However, identification of specific 
actions requested on remand does not relieve the RO of the 
responsibility to ensure full compliance with the VCAA and 
implementing regulations.  Thus, in addition to the action 
requested below, the RO should undertake any other 
development and/or notification action deemed warranted by 
the VCAA prior to readjudicating the veteran's claim.

Accordingly, the case is REMANDED for the following action:

1.  With respect to the issue of 
entitlement to service connection for a 
low back disorder, to include as secondary 
to service-connected patellofemoral pain 
syndrome of the knees, the RO should send 
the veteran and his representative a 
corrective VCAA notice under 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) that 
includes an explanation of the information 
or evidence needed to establish a 
disability rating and effective date for 
the claim on appeal, as outlined by the 
Court in Dingess/Hartman v. Nicholson, 
supra.

2.  After completing any necessary 
development, the RO should schedule the 
veteran for a VA examination to determine 
the nature, extent, and etiology of his 
current low back disorder.  The veteran's 
claims file, to include a copy of this 
REMAND, should be made available to and 
reviewed by the examiner.  The examination 
report should reflect that such review was 
accomplished.  All indicated tests should 
be performed and all findings should be 
reported in detail.  Based on examination 
findings, medical principles, and 
historical records, including service 
medical records, the examiner should state 
whether it is at least as likely as not 
that the veteran's current low back 
disorder is due to or aggravated by his 
service-connected patellofemoral pain 
syndrome of the knees, or due to other 
causes, to include post-service work-
related injuries.  The examiner should set 
forth the complete rationale for all 
opinions expressed and conclusions 
reached.

3.  After the foregoing, the RO should 
readjudicate the issue of entitlement to 
service connection for a low back 
disorder, to include as secondary to 
service-connected patellofemoral pain 
syndrome of the knees.

4.  If any benefit sought on appeal 
remains denied, the veteran and his 
representative should be furnished a SSOC 
and afforded an appropriate opportunity 
for response before the claims file is 
returned to the Board for further 
appellate consideration.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


______________________________________________
C. TRUEBA
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


